DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
Claims 2-4, 7, 10, 11, 13, 15-21, 23, 26 and 27 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Lagatta on 6 July 2021.

The application has been amended as follows: 

6.	(Currently Amended) The liquid consuming system according to claim [[5]] 1, wherein the controller system is configured to, based on determining that the determined residual amount does not reach the predetermined amount and receiving the second signal, transmit the order instruction.

7.	(Currently Amended) The liquid consuming system according to claim [[5]] 1, 
	wherein the tank comprises a detection object, the detection object being in a first state in the case the position of the liquid level in the second liquid chamber is equal to or higher than the predetermined position, the detection object being in a second state in the case the position of the liquid level in the second liquid chamber is lower than the predetermined position, the second state being different from the first state, and
	wherein the liquid level sensor is configured to: 
		based on detecting the detection object being in the first state, output the first signal; and 
		based on detecting the detection object being in the second state, output the second signal.

8.	(Currently Amended) The liquid consuming system according to claim [[5]] 1, 
	wherein the first liquid chamber of the cartridge installed in the installation case communicates with the outside,
	wherein the second liquid chamber of the tank communicates with the outside,
	wherein a part of the second liquid chamber is located below the first liquid chamber of the cartridge installed in the installation case, and
	wherein the predetermined position is located below the first liquid chamber of the cartridge installed in the installation case.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments on page 14 of the response filed 2 June 2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896